 Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 1 of 19 PageID: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

----------------------------------------------------------
ELAINE WANG,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
FOAMIX PHARMACEUTICALS LTD.,                               :   SECTIONS 14(a) AND 20(a) OF THE
DR. STANLEY HIRSCH, STANLEY STERN, :                           SECURITIES EXCHANGE ACT OF
REX BRIGHT, DR. ANNA KAZANCHYAN, :                             1934
TONY BRUNO, DAVID DOMZALSKI,                               :
DR. AARON SCHWARTZ, and SHARON                             :   JURY TRIAL DEMANDED
BARBARI,                                                   :
                                                           :
                  Defendants.                              :
---------------------------------------------------------

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against Foamix Pharmaceuticals Ltd.

(“Foamix or the “Company”), and the members Foamix’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Foamix and affiliates of Menlo

Therapeutics Inc. (“Menlo”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the
 Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 2 of 19 PageID: 2



“Registration Statement”) to be filed on December 4, 2019 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Giant Merger Subsidiary Ltd. (“Merger Sub”), a wholly owned subsidiary of Menlo,

with Merger Sub merging with and into Foamix, with Foamix continuing as the surviving

corporation and an indirect wholly owned subsidiary of Menlo (the “Proposed Transaction”).

Pursuant to the terms of the definitive agreement and plan of merger the companies entered into

(the “Merger Agreement”) each Foamix common share issued and outstanding will be converted

into (1) 0.5924 of a fully paid share of common stock, par value $0.01 per share, of Menlo; and

(2) and one contingent stock right (“CSR”) for each share of Foamix owned (the “Merger

Consideration”). After the closing of the Proposed Transaction, Foamix shareholders will own

approximately 59% and Menlo shareholders will own approximately 41% of the post-close

company’s shares.

       3.      As discussed below, Defendants have asked Foamix’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the financial projections that were prepared by the Company

and relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction. The financial projections were also utilized by the financial advisor of the

Company, Barclays Bank PLC (“Barclays”) in conducting the valuation analyses in support of

the fairness opinion. The Registration Statement also omitted material information with respect

with its analyses performed to reach the fairness opinion.




                                                2
 Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 3 of 19 PageID: 3



        4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Foamix’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Foamix is headquartered in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Foamix common

stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Dr. Stanley Hirsch has served as a member of the Board

since 2005 and is the Chairman of the Board.


                                                   3
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 4 of 19 PageID: 4



        11.     Individual Defendant Stanley Stern has served as a member of the Board since

2014.

        12.     Individual Defendant Rex Bright has served as a member of the Board since June

2014.

        13.     Individual Defendant Dr. Anna Kazanchyan has served as a member of the Board

since 2014.

        14.     Individual Defendant Tony Bruno has served as a member of the Board since

2018.

        15.     Individual Defendant David Domzalski has served as a member of the Board

since 2018 and is the Company’s Chief Executive Officer.

        16.     Individual Defendant Dr. Aaron Schwartz has served as a member of the Board

since 2014.

        17.     Individual Defendant Sharon Barbari has served as a member of the Board since

2019.

        18.     Defendant Foamix is incorporated in Israel and maintains its principal offices at

520 U.S. Highway 22, Suite 204, Bridgewater, New Jersey 08807. The Company’s common

stock trades on the NASDAQ Stock Exchange under the symbol “FOMX.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”




                                                4
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 5 of 19 PageID: 5



                              SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       21.     Foamix, a late clinical-stage specialty pharmaceutical company, develops and

commercializes foam-based formulations for dermatological therapy in the United States,

France, Denmark, and Germany. Its lead product candidates include FMX101, a novel topical

foam formulation of the antibiotic minocycline that has completed third pivotal Phase III clinical

trial for the treatment of moderate-to-severe acne; and FMX103, which is in Phase III clinical

trial for the treatment of moderate-to-severe papulopustular rosacea. The company's product

pipeline includes FCD105 and FMX109 for the treatment of moderate-to-severe acne vulgaris;

and FMX110 for the treatment of papulopustular rosacea. Foamix Pharmaceuticals Ltd. has

development and license agreements with Bayer HealthCare AG; LEO Pharma A/S; Mylan

N.V.; and Actavis plc.

       22.     On November 11, 2019, the Company and Menlo jointly announced the Proposed

Transaction:

               REHOVOT, Israel and BRIDGEWATER, N.J. and REDWOOD
               CITY, Calif., Nov. 11, 2019 (GLOBE NEWSWIRE) -- Foamix
               Pharmaceuticals Ltd. (Nasdaq: FOMX ) (“Foamix”) and Menlo
               Therapeutics Inc. (Nasdaq: MNLO) (“Menlo”) today announced
               that they have signed a definitive merger agreement to create a
               combined biopharmaceutical company focused on the
               commercialization and development of therapeutics to serve
               patients in the dermatology space. The Boards of Directors of both
               Foamix and Menlo have unanimously approved the transaction.
               The combined company will have a diversified portfolio including
               an approved product and three late-stage product candidates
               focused on dermatologic indications.

               Foamix recently received FDA approval for AMZEEQTM
               (minocycline) topical foam, 4%, for the treatment of inflammatory
               lesions of non-nodular moderate-to-severe acne vulgaris in adults
               and pediatric patients 9 years of age and older. AMZEEQTM is the
               first topical formulation of minocycline.



                                                5
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 6 of 19 PageID: 6



           Foamix is finalizing the implementation of the commercial
           infrastructure in preparation for a U.S. commercial launch
           anticipated in January 2020. Foamix recently submitted a New
           Drug Application to the U.S. Food and Drug Administration
           (FDA) for FMX103 (minocycline) topical foam, for the
           treatment of moderate-to-severe papulopustular rosacea. The FDA
           set a Prescription Drug User Fee Act action date of June 2nd, 2020.
           If approved, FMX103 would be the first minocycline product
           available for rosacea patients. Foamix is also conducting a Phase II
           trial for FCD105, a topical combination foam of minocycline and
           adapalene, currently being evaluated for the treatment of
           moderatate-to-severe acne vulgaris.

           Menlo’s lead late stage product candidate, serlopitant, is being
           developed as a novel treatment for pruritus (itch). Two Phase III
           clinical trials of serlopitant for the treatment of pruritus associated
           with prurigo nodularis (“PN”) are fully enrolled, with results
           expected in March or April 2020. Serlopitant has received
           Breakthrough Therapy Designation by the FDA for the treatment
           of pruritus associated with PN and has the potential to be the first
           approved therapy for this indication. Serlopitant is also being
           evaluated for chronic pruritus of unknown origin (“CPUO”),
           currently in Phase II clinical trials, and for pruritus associated with
           psoriasis, which had positive Phase II data.

           The combined company has a compelling product portfolio and
           late-stage pipeline. There are multiple near-term milestones:
               • Commercial launch of AMZEEQTM anticipated in January
                   2020
               • Phase II clinical trial results for serlopitant for the treatment
                   of CPUO in January or February 2020
               • Phase III clinical trial results in the U.S. and Europe for
                   serlopitant for the treatment of pruritus in PN in March or
                   April 2020
               • FMX103 PDUFA action date of June 2, 2020
               • Phase II clinical trial results for FCD105 for treatment of
                   moderate to severe acne with top-line data expected in mid-
                   2020
               • NDA submission, assuming Phase III success for
                   serlopitant for the treatment of pruritus in PN, in H2 2020

           Transaction Details

           The transaction is structured as a stock-for-stock exchange,
           enabling the Foamix and Menlo shareholders to share in the upside
           advantages of combining the companies. Recognizing the near


                                             6
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 7 of 19 PageID: 7



           term data coming from Menlo’s Phase III trials in PN, the
           transaction accounts for the data outcomes by providing a premium
           to Menlo in the event that both trials are successful, while creating
           a mechanism to provide more shares to Foamix shareholders to
           provide downside adjustment if one or both PN trials do not hit
           their primary endpoint.

           Under the terms of the merger agreement, each share of Foamix
           stock will be exchanged for 0.5924 of a share of Menlo common
           stock and a contingent stock right (“CSR”). The exchange ratio
           (prior to any adjustment through the CSR) implies a 18% premium
           to Menlo shareholders based upon the 10-day average volume
           weighted trading price for each company. Foamix shareholders
           will own approximately 59% of the combined company and Menlo
           shareholders will own approximately 41% on a pro forma, fully
           diluted basis, giving effect to all dilutive stock options at the time
           of announcement, units and warrants but without taking into
           account any adjustment to the exchange ratio or through the CSR.
           The exchange ratio or CSR may result in the delivery of additional
           shares of Menlo common stock to Foamix shareholders dependent
           upon the Phase III trial results for serlopitant for the treatment of
           pruritus in PN. There are certain adjustments to the ownership
           levels for each company’s shareholders as follows that result from
           an adjustment to the exchange ratio under the Merger Agreement
           prior to closing or post-closing through the issuance of CSRs to
           Foamix shareholders:

              •   If one of the Phase III PN trials fails to meet its primary
                  endpoint at or before May 31, 2020, Foamix shareholders
                  will receive an additional 0.6815 of a share of Menlo
                  common stock for each Foamix share, increasing pro forma
                  ownership of the combined company by Foamix
                  shareholders to 76%
              •   If both Phase III PN trials fail to meet their primary
                  endpoints at or before May 31, 2020, Foamix shareholders
                  will receive 1.2082 additional Menlo shares for each
                  Foamix share, increasing pro forma ownership of the
                  combined company by Foamix shareholders to 82%
              •   If both the Phase III PN trials are successful with results
                  announced by May 31, 2020, then no additional Menlo
                  shares will be issued to Foamix shareholders and pro forma
                  ownership by Foamix shareholders will remain 59%
              •   In the event that the results of the Phase III PN trials are
                  received prior to closing (or if the results of neither trial has
                  been announced by May 31, 2020 and the closing occurs



                                             7
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 8 of 19 PageID: 8



                  thereafter), then the exchange ratio will be amended based
                  on the clinical trial results and no CSRs will be issued.

           The adjustments to ownership levels were designed with the intent
           of providing protection to Foamix shareholders in the event that
           either of these important serlopitant clinical trials were not
           successful. To the extent the CSRs are issued, they will not be
           registered or separately tradeable, and there will be restrictions on
           their transfer.

           The combined company will be led by David Domzalski, CEO of
           Foamix and headquartered in New Jersey.    The board of the
           combined company will consist of five members designated by
           Foamix (including Mr. Domzalski) and two members designated
           by Menlo (including Steve Basta, its CEO).

           The transaction is subject to approval of the merger by Foamix
           shareholders, approval of the share issuance to Foamix
           shareholders by Menlo stockholders, as well as regulatory
           approvals and satisfaction of other customary closing conditions.
           Certain significant shareholders of Foamix and Menlo, together
           with the CEOs of both companies, have entered into agreements,
           whereby they have agreed to vote the shares they hold at the time
           of the shareholder meeting in favor of the merger and/or share
           issuance (subject to limited exceptions). The transaction is
           expected to be completed in late Q1/early Q2 of 2020.

           Combination Creates a Differentiated Dermatology-Focused
           Company

           The combination of the two companies is expected to capitalize on
           the collective skills sets, internal expertise and combined assets to
           create a comprehensive and more scaled biopharmaceutical
           company focused on dermatology. Foamix’s mission is to improve
           the lives of patients by developing and commercializing
           proprietary, innovative and differentiated drugs in dermatology,
           and plans to leverage its infrastructure to efficiently commercialize
           a portfolio of products while continuing to develop new therapies.

           Foamix is currently developing the commercial infrastructure to
           support the upcoming U.S. commercial launch of AMZEEQTM
           anticipated in January 2020. The initial launch intends to focus on
           6,000 high-prescribing dermatologists. The commercialization
           plans for FMX103 and serlopitant for pruritus associated with PN,
           if approved, will utilize the established sales force and commercial




                                            8
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 9 of 19 PageID: 9



           infrastructure for AMZEEQTM requiring minimal additional
           investment.

           David Domzalski, Foamix Chief Executive Officer, said: “The
           combination of Menlo with Foamix accelerates our progression in
           becoming a leading dermatology-focused company with several
           late-stage assets that can leverage the commercialization
           infrastructure we are building to support the launch of
           AMZEEQTM. Serlopitant for pruritus associated with PN
           represents a breakthrough therapy for a dermatologic condition
           with no currently approved treatment options. Further, Foamix’s
           drug development platform will continue to bring novel
           dermatology product candidates into the clinic, including FCD105,
           which recently began enrollment in its Phase II trial. The combined
           company will look to continue developing products that will
           leverage the existing infrastructure. We are excited about the
           momentum our company has now, and want to thank our
           employees and partners for their hard work and deep commitment
           as we enter this next phase.”

           Steve Basta, Menlo Chief Executive Officer, said: “Our goal with
           this merger is to maximize value by developing and
           commercializing our assets in the context of a broader dermatology
           franchise. A combination with Foamix will help de-risk and
           accelerate serlopitant’s commercial launch, assuming approval.
           The Foamix management team also brings extensive R&D and
           commercial expertise, having developed two novel topical
           therapies for acne and rosacea at Foamix, and also in leading the
           successful commercial launches of several dermatology products
           prior to Foamix. We are excited about what these two companies
           can accomplish together.”

           The combined company is expected to have sufficient cash to
           support its operational plans through the first half of 2021.

           Barclays acted as exclusive financial advisor to Foamix. Skadden,
           Arps, Slate, Meagher & Flom, LLP and Meitar, Liquornik, Geva,
           Leeshem and Tal acted as Foamix’s legal counsel in connection
           with the transaction. Guggenheim Securities, LLC acted as
           exclusive financial advisor to Menlo. Latham & Watkins LLP and
           Herzog, Fox & Neeman acted as Menlo’s legal counsel in
           connection with the transaction.

                                          ***




                                           9
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 10 of 19 PageID: 10



       23.      The Board has unanimously agreed to Proposed Transaction.           It is therefore

imperative that Foamix’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       24.      On December 4, 2019, Foamix and Menlo jointly filed the Registration Statement

with the SEC in connection with the Proposed Transaction. The Registration Statement was

furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the

Exchange Act.

       25.      With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide material information.

       26.      The Registration Statement provides that three separate sets of projections were

prepared – “Foamix May Forecast,” “Foamix August Forecast,” and “Foamix August

Probability-Adjusted Forecast.” Only the “Foamix August Probability-Adjusted Forecast” was

provided to the shareholders.

       27.      For the Foamix August Probability-Adjusted Forecast, the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics

such as (1) EBIT, and (2) Unlevered Free Cash Flow, but fails to provide: (i) the line items used


                                                10
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 11 of 19 PageID: 11



to calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a). Registration Statement at 122.

       28.     For Foamix Management’s Menlo Forecast – Full Success,                  Foamix

Management’s Menlo Forecast – Partial Success, and Foamix Management’s Menlo Forecast –

Failure, the Registration Statement provides values for non-GAAP (Generally Accepted

Accounting Principles) financial metrics such as (1) EBIT, and (2) Unlvered Free Cash Flow, but

fails to provide: (i) the line items used to calculate the non-GAAP measures, or (ii) a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a). Registration Statement at 123.

Information about Menlo’s prospective financial information is material since Foamix

stockholders will own 59% of the combined company.

       29.     For Menlo Management Menlo Projections (both Scenarios), the Registration

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics such as (1) EBIT, and (2) Unlevered Free Cash Flow, but fails to provide: (i) the line

items used to calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP

metrics to their most comparable GAAP measures, in direct violation of Regulation G and

consequently Section 14(a). Registration Statement at 138.

       30.     For Menlo Management Foamix Projections (Standalone), the Registration

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics such as (1) EBIT, and (2) Unlevered Free Cash Flow, but fails to provide: (i) the line

items used to calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP




                                              11
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 12 of 19 PageID: 12



metrics to their most comparable GAAP measures, in direct violation of Regulation G and

consequently Section 14(a). Registration Statement at 139.

       31.     For Menlo’s Pro Forma Analysis (both Scenarios), the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics

such as (1) EBIT, and (2) Unlevered Free Cash Flow, but fails to provide: (i) the line items used

to calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a). Registration Statement at 140.

       32.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       33.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is
               calculated. Accordingly, a clear description of how this measure is
               calculated, as well as the necessary reconciliation, should
               accompany the measure where it is used. Companies should also
               avoid inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or




                                               12
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 13 of 19 PageID: 13



               other non-discretionary expenditures that are not deducted from the
               measure. 1

       34.     Thus, to cure the materially misleading nature of the forecasts under SEC Rule

14a-9 as a result of the omitted information in the Registration Statement, Defendants must

provide a reconciliation table of the non-GAAP measures to the most comparable GAAP

measures. At the very least, the Company must disclose the line item forecasts for the financial

metrics that were used to calculate the aforementioned non-GAAP measures. Such forecasts are

necessary to make the non-GAAP forecasts included in the Registration Statement not

misleading.

       35.     With respect to the Barclays’ Discounted Cash Flow Analysis – Foamix, the

Registration Statement fails to disclose: (i) the Foamix’s projected after-tax probability adjusted

unlevered free cash flows for fiscal years 2020 through 2024 and all underlying line items; (ii)

the terminal values of the Company as of December 31, 2024; (iii) the individual inputs and

assumptions underlying the after-tax discount rate range of 12.0% to 14.0%, and (iv) the

individual inputs and assumptions underlying the range of perpetuity growth rates of 1.0% to

3.0%. Registration Statement at 116.

       36.     With respect to the Barclays’ Discounted Cash Flow Analysis – Menlo – Phase III

PN Trials “Full Success”, the Registration Statement fails to disclose: (i) projected after-tax

probability adjusted unlevered free cash flows for years 2020 through 2035 and all underlying

line items; (ii) the terminal values of Menlo; (iii) the individual inputs and assumptions

underlying the discount rate range of 12.0% to 14.0%, (iv) the individual inputs and assumptions




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                                13
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 14 of 19 PageID: 14



underlying the range of perpetuity growth rates of -10.0% to 0.0%. Registration Statement at

117.

          37.   With respect to the Barclays’ Discounted Cash Flow Analysis – Menlo – Phase III

PN Trials “Partial Success”, the Registration Statement fails to disclose: (i) projected after-tax

probability adjusted unlevered free cash flows for years 2020 through 2035 and all underlying

line items; (ii) the terminal values of Menlo; (iii) the individual inputs and assumptions

underlying the discount rate range of 12.0% to 14.0%, (iv) the individual inputs and assumptions

underlying the range of perpetuity growth rates of -10.0% to 0.0%. Registration Statement at

117-18.

          38.   In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the special

stockholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a

fully-informed decision regarding whether to vote in favor of the Proposed Transaction, and she

is thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or



                                                 14
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 15 of 19 PageID: 15



misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       41.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.       Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       42.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

       43.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.   The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately




                                               15
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 16 of 19 PageID: 16



involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives and the Company’s financial projections.

           44.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           46.   The Individual Defendants acted as controlling persons of Foamix within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Foamix, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Foamix, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

           47.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading




                                                  16
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 17 of 19 PageID: 17



prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Foamix, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       49.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 17
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 18 of 19 PageID: 18



          52.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: December 12, 2019                           WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   270 Madison Avenue
                                                   New York, NY 10016


                                                  18
Case 3:19-cv-21316-MAS-TJB Document 1 Filed 12/12/19 Page 19 of 19 PageID: 19



                                      Telephone: (212) 545-4600
                                      Facsimile: (212) 686-0114
                                      Email: melwani@whafh.com

                                      Attorneys for Plaintiff




                                     19
